UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) January 30, 2014 HENNESSY ADVISORS, INC. (Exact name of registrant as specified in its charter) California 000-49872 68-0176227 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 7250 Redwood Blvd., Suite 200 Novato, California (Address of principal executive offices) (Zip Code) Registrant's telephone number including area code:(415) 899-1555 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: £Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230 .425) £Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) £ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) £ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07Submission of Matters to a Vote of Security Holders The Annual Meeting was held January 30, 2014. At the Annual Meeting, the following directors were elected for terms expiring at the annual meeting of shareholders to be held in 2015 by the votes indicated: For Withheld Broker Nonvotes Neil J. Hennessy Teresa M. Nilsen Daniel B. Steadman Henry Hansel Brian A. Hennessy Daniel G. Libarle Rodger Offenbach 0 Thomas L. Seavey The following reflects the voting results for matters other than the election of directors brought for vote at the Annual Meeting: For Against Abstained Broker Nonvotes Approval of the non-binding advisory vote on executive compensation 1 Year 2 Years Three Years Abstained Broker Nonvotes Recommended frequency for the advisory vote on executive compensation 1, 834,495 For Against Abstained Broker Nonvotes Ratification of Marcum LLP as Hennessy Advisors’ independent registered public accounting firm 0 0 2 SIGNATURES Pursuant to the requirements of the Securities and Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. HENNESSY ADVISORS, INC. February 6, 2014By:/s/ Neil J. Hennessy Neil J. Hennessy President and CEO 3
